Lowe, C. J.
I. Upon conviction the defendants were fined one dollar each, upon a charge of maliciously injuring the dwelling of one Oliver Lundy. It is claimed that inasmuch as the indictment alleges that the defendants both injured and defaced the dwelling in question, it contained a charge of two offenses. This, however, is a misconception. See Bish. Crim. Law, sections 535 and 680; The State of Iowa v. Cooster, 10 Iowa 453.
II. In order to bring before this court the question whether the verdict was against the evidence, a motion for a new trial should have been made in the court below, and all the evidence certified to us in the bill of exceptions, but neither of these things were done.
III. The instructions asked by the defense were all refused. Several of them contained the law applicable to this case, and could with propriety have been given, but it is apparent that the charge given by the court substantially covered the same ground, and as it ivas unnecessary, he was not bound to repeat the same instructions. The case is a trifling one, and perhaps not very well supported by the testimony, but in the condition of the record it is beyond the reach of correction by this court.
Affirmed.